--CONFIDENTIAL TREATMENT REQUESTED--







Exhibit 10.2

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”), dated as of August 9, 2011 (the
“Effective Date”), is made by and between REGENECA, INC., a Nevada corporation,
located at 1 Technology Drive, Suite C-515, Irvine, California 92618, and
hereafter referred to as “the Company,” and DR. SHIRISH PHULGAONKAR, an
individual residing in the state of Kentucky, hereinafter referred to as
“Employee,” based upon the following:




RECITALS




WHEREAS, the Company wishes to retain the services of Employee, and Employee
wishes to render services to the Company, as its Chief Scientific Officer;




WHEREAS, the Company and Employee wish to set forth in this Agreement the duties
and responsibilities that Employee has agreed to undertake on behalf of the
Company and the Employee will be able to perform these duties from a location of
his choice; and




WHEREAS, the Company and Employee intend that this Agreement will supersede and
replace any and all other employment agreements entered into by and between the
Company and Employee, and that upon execution of this Agreement, any such
employment agreements or arrangements shall have no further force or effect,
except the Confidentiality Agreements between the parties executed prior to this
Agreement which shall continue in full force and effect.




THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Employee (who are sometimes
individually referred to as a “party” and collectively referred to as the
“parties”) agree as follows:




AGREEMENT




1.

SPECIFIED TERM.




The Company hereby employs Employee pursuant to the terms of this Agreement and
Employee hereby accepts employment with the Company pursuant to the terms of
this Agreement for the period beginning on September 1, 2011 (the “Commencement
Date”) and ending on August 31, 2013 subject to extension as provided below (the
“Term”).




Subject to Sections 8, 9, and 10, this Agreement will automatically be renewed
for successive periods of one year after August 31, 2013, unless either party
gives notice to the other, at least sixty (60) days prior to the expiration of
the specified period that the party desires to renegotiate this Agreement.  In
the event that any party notifies the other party in writing of its desire to
renegotiate this Agreement, then the terms and conditions of this Agreement
shall be extended for an additional 60 days after expiration of the Term or
until a mutual agreement is reached, whichever is shorter.  If a mutually
acceptable renegotiated agreement is not reduced to writing and executed by the
parties within sixty (60) days after the end of the Term, then this Agreement
shall continue on a month to month basis until terminated by written notice
given by either party at least thirty (30) days prior to the end of any monthly
period.




2.

GENERAL DUTIES.




Employee shall report to the Company’s Chief Executive Officer.  Employee shall
devote the necessary time, ability, and attention to the Company’s business
during the term of this Agreement.  In his capacity as Chief Scientific Officer,
Employee shall be primarily responsible for the tasks set forth on Exhibit A,
principally among them the development of a proprietary “male pro-health”
formula for inclusion in the Company’s product offerings (the “Male Pro-Health
Product”).   Employee shall do and perform all services, acts, or things
necessary or advisable to discharge his duties under this Agreement, and such
other duties as are commonly performed by an employee of his rank in a publicly
traded corporation or which may, from time to time, be prescribed by the Company
through its Board of Directors.  Employee shall be entitled to perform his
duties and obligations at a location of his choice.  Furthermore, Employee
agrees to cooperate with and work to the best of his ability with the Company’s
management team, which includes the Board of Directors and the officers and
other employees, to continually improve the Company’s reputation in its industry
for quality products and performance.











1




--------------------------------------------------------------------------------










3.

COMPENSATION.




(a)

Annual Salary.  During the Term of this Agreement, the Company shall pay to
Employee an annual base salary in the amounts set forth below (the “Annual
Salary”).  The Annual Salary shall be:




(i)

Two Hundred Forty Thousand Dollars ($240,000.00); and




(ii)

shall thereafter be increased (but not decreased) from time to time as approve
by the Board of Directors.




The Annual Salary shall be paid to Employee in equal installments in accordance
with the periodic payroll practices of the Company for executive employees.




(b)

Production Bonus; Assignment of Proprietary Rights.  Employee will be entitled
to receive the following production bonus on all capsules of the Male Pro-Health
Product delivered to the Company (the “Product Bonus”):




(i)

* of the Male Pro-Health Product produced by the Company until * have been
manufactured by the Company (excluding * to be provided to the Company within 10
days after the execution of this Agreement for marketing, promotional and
testing purposes, the active ingredients for which shall be supplied by Employee
free of charge) and thereafter *.  The parties agree that the Company shall bear
all costs of product manufacturing other than the active ingredient which shall
be provided by Employee *.  The Production Bonus shall be paid ten (10) business
days in advance of delivery of the active ingredients for all capsules, however,
that the amount of Production Bonus due shall be reduced by the payments of
Annual Salary actually made to Employee.  The Company agrees that, to the extent
that Employee performs services beyond the scope of Exhibit A, then the salary
for such services shall not be deducted from the Production Bonus.  The
Production Bonus will be due and payable with respect to any capsules produced
by any third party licensee, distributor or if company sells or licenses to any
third party. For purposes of determining the Production Bonus, Male Pro-Health
Products shall include any products sold containing a modified, enhanced or
re-formulated version of Employee’s formula.




(ii)

The Company agrees that the minimum Production Bonus that Employee will receive
pursuant to this Agreement shall be * (the “Minimum Production Bonus”) payable
within eighteen (18) months from date on which the Male Pro-Health Product is
first offered and sold to customers by the Company; provided, however, in the
event that after the Male Pro-Health Product is offered the Company is
prohibited by law, rule or regulation from offering or selling the Male
Pro-Health Product for any period of time, the deadline for paying the Minimum
Production Bonus shall be extended by such period of time up to a maximum of
ninety (90) days.  If after the Male Pro-Health Product is first offered, the
Company does not order and/or ship any Male Pro-Health capsules for any 90-day
period of time prior paying the Minimum Production Bonus, then the Company, at
its election, do any of the following:  (a) terminate this Agreement in which
case all obligations of Employee and the Company shall terminate, in which case
Employee shall be released from any restrictions about producing Male Pro-Health
Product for other entities without any recall or crawl back of back
compensation, bonuses, stocks or other compensation under this Agreement; (b)
the Company may elect to pay the remaining unpaid Minimum Production Bonus and
take all ownership and control of the Male Pro-Health Product and continue to
pay the Production Bonus of * for sales in other markets or (c) the Company and
Employee shall cooperate to reformulate, re-create or otherwise develop a new or
modified Male Pro-Health Product in a manner that allows the parties to continue
the Agreement.




(iii)

Upon receipt by Employee of the Minimum Production Bonus of *, Employee hereby
assigns, conveys and transfers to the Company, without any additional
consideration, all rights, title and interest in and to the Male Pro-Health
Product formula, including but not limited to all copyright, trademark, trade
secrets, know-how, patents or patent applications and moral rights. Employee
agrees that, within ten (10) days after execution of this Agreement, Employee
shall enter into an Escrow Agreement in the form attached as of Exhibit C
pursuant to which Employee shall deposit with a third party mutually acceptable
to the Company and Employee the formula for the Male Pro-Health Product and all
related manufacturing instructions, know-how, trade secrets and any other
information reasonably required to manufacture the Male Pro-Health Product.
Employee shall execute and deliver such other documents or instrument as the
Company may reasonably request to evidence such assignment. The assignment of
the Male Pro-Health Product formula shall be subject to all of the
representations and warranties of Employee in the Proprietary Information and
Invention Assignment Agreement.





2




*   Omitted pursuant to a request for confidential treatment and separately
filed with the Securities and Exchange Commission.




--------------------------------------------------------------------------------










(iv)

The Company agrees that the minimum Production Bonus that the Employee will
receive pursuant to this Agreement on future products (Female Pro-Health Product
or Pro-Sleep Product or any other product developed by the Employee and sold by
the Company) shall be * unless such Production Bonus per capsule reduces the
Company’s gross or net profit margin to a level that is, in the Company’s
reasonable opinion, unsustainable, then the Parties agree to negotiate in good
faith a mutually acceptable Production Bonus.




(c)

Common Stock Grant. Within three (3) days after execution of this Agreement,
Employee shall receive a one-time grant of Thirty Million (30,000,000) shares of
Company restricted Common Stock.  The Common Stock shall vest as follows:




(i)

Twenty Million (20,000,000) shares shall vest upon delivery to the Company of
the ingredients for the Male Pro-Health Product and completion of testing with
respect to toxicity, allergens and confirmation that the ingredients are not on
the Food and Drug Administration’s list of banned substances with ten (10) days
after execution of the Agreement; and




(ii)

The remaining Ten Million (10,000,000) shares shall vest upon delivery to the
Company of a (A) a female Pro-Health product or (B) a sleep product and
completion of testing with respect to toxicity, allergens and compliance with
the regulations of the Food and Drug Administration within nine (9) months of
the Commencement Date of the Employment Agreement.




(d)

Cost of Living Adjustment.  If this Agreement is extended beyond the Term, then
commencing as of January 1, 2014, and on each January 1st thereafter, the then
effective Annual Salary shall be increased (but not decreased) by an amount: (i)
which shall reflect the increase, if any, in the cost of living during the
previous 12 months by adding to the Annual Salary an amount computed by
multiplying the Annual Salary by the percentage by which the level of the
Consumer Price Index for the Orange County, California Metropolitan Area as
reported on January 1st of the new year by the Bureau of Labor Statistics of the
United States Department of Labor has increased over its level as of January 1st
of the prior year, and (ii) which will maintain Employee’s compensation at a
level consistent with the compensation paid to executive officers holding
similar positions in the Company’s industry.  Additionally, the Board of
Directors shall periodically review Employee’s Salary to determine whether to
otherwise increase Employee’s compensation, without any obligation by the Board
to authorize such an increase.




(e)

Participation in Employee Benefit Plans.  Employee shall have the same rights,
privileges, benefits and opportunities to participate in any the Company’s
employee benefit plans which may now or hereafter be in effect on a general
basis for executive officers or employees.  The Company may delete benefits and
otherwise amend and change the type and quantity of benefits it provides in its
sole discretion.  In the event Employee receives payments from a disability plan
maintained by the Company, the Company shall have the right to offset such
payments against the Annual Salary otherwise payable to Employee during the
period for which payments are made by such disability plan.











3




*   Omitted pursuant to a request for confidential treatment and separately
filed with the Securities and Exchange Commission.




--------------------------------------------------------------------------------










4.

REIMBURSEMENT OF BUSINESS EXPENSES.  




The Company shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee in connection with the business of the Company
including travel (other than commuting to the office from Employee’s residence),
lodging and meals while traveling, cell phone usage, business meals, etc.
 However, each such expenditure shall be reimbursable only if Employee furnishes
to the Company adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of each such expenditure as an income tax
deduction.  The Company will provide Employee with a laptop computer, cell phone
and any additional IT requirements for business use.




5.

ANNUAL VACATION.




 Employee shall be entitled to three (3) weeks’ vacation time each year without
loss of compensation.




6.

INDEMNIFICATION OF LOSSES; PRODUCT LIABILITY INSURANCE.




(a)

So long as Employee’s actions were taken in good faith and furtherance of the
Company’s business and within the scope of Employee’s duties and authority, the
Company shall indemnify and hold Employee harmless to the full extent of the law
from any and all claims, losses and expenses sustained by Employee as a result
of any action taken by him to discharge his duties under this Agreement, and the
Company shall defend Employee, at the Company’s expense, in connection with any
and all claims by stockholders or third parties which are based upon actions
taken by Employee to discharge his duties under this Agreement.




(b)

The Company shall maintain at all times product liability insurance with respect
to the Male Pro-Health Product the Female Pro-Health Product and any other
products developed and sold by the Company in an amount of coverage that is
consistent with industry standards and shall ensure that Employee is named as an
additional insured thereunder.




7.

PERSONAL CONDUCT.




Employee agrees promptly and faithfully to comply with all present and future
policies, requirements, directions requests and rules and regulations of the
Company in connection with the Company’s business.




8.

TERMINATION BY THE COMPANY FOR CAUSE.




The Company reserves the right to declare Employee in default of this Agreement
if (each a “Cause”):




(a)

Employee is convicted of any fraud or embezzlement against the Company; or




(b)

After written notice and an opportunity to cure, Employee willfully breaches or
habitually neglects the duties and responsibilities which he is required to
perform under the terms of this Agreement; or




(c)

Employee commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct which results in material harm to the Company
or its business; or




(d)

Employee violates any law, rule or regulation applicable to the Company or
Employee relating to the business operations of the Company that may have a
material adverse effect upon the Company’s business, operations or condition
(financial or otherwise).





4




--------------------------------------------------------------------------------










The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Employee; provided, however, if the Company terminates
this Agreement due to Employee’s willful breach or habitual neglect of the
duties he is required to perform, then Employee shall be entitled to a period of
thirty (30) days from the date of the written notice of termination to cure said
breach.  Except as otherwise set forth in this Section 8, upon any termination
for Cause, the obligations of Employee and the Company under this Agreement
shall immediately cease except the obligations of Employee in Sections 11(b),
12(a) and 12(c) which shall survive termination for a period of one year.  Such
termination shall be without prejudice to any other remedy to which the Company
may be entitled either at law, in equity, or under this Agreement.  If
Employee’s employment is terminated pursuant to this Section 8, the Company
shall pay to Employee (i) Employee’s accrued but unpaid Annual Salary and
vacation pay through the effective date of the termination; (ii) continue to pay
the Production Bonus for so long as the Company continues to offer and sell the
Male Pro-Health Product and to pay any other production bonus agreed with
respect to other products; and (iii) business expenses incurred prior to the
effective date of termination and shall transfer to Employee any stock earned
but unissued pursuant to Section 3(c).  Employee shall not be entitled to
continue to participate in any employee benefit plans except to the extent
provided in such plans for terminated participants, or as may be required by
applicable law.  




9.

TERMINATION BY THE COMPANY UPON DEATH OR DISABILITY.




(a)

Death.  Employee’s employment shall terminate upon the death of Employee.
 Except as otherwise set forth in Section 9(c) below, upon such termination the
obligations of Employee and the Company under this Agreement shall immediately
cease except the obligations of Employee in Sections 11(b), 12(a) and 12(c)
which shall survive termination for a period of one year.




(b)

Disability.  The Company reserves the right to terminate Employee’s employment
upon ten (10) days written notice if, for a period of ninety (90) days, Employee
is prevented from discharging his duties under this Agreement due to any
physical or mental disability.  Except as otherwise set forth in Section 9(c)
below, upon such termination the obligations of Employee and the Company under
this Agreement shall immediately cease except the obligations of Employee in
Sections 11(b), 12(a) and 12(c) which shall survive termination for a period of
one year.




(c)

Effect of Termination upon Death or Disability.  In the event Employee’s
employment is terminated due to Employee’s death or disability, then:




(i)

The Company shall pay Employee’s accrued but unpaid Annual Salary and vacation
time through the effective date of the termination;




(ii)

The Company shall continue to pay to heirs or assigns the Production Bonus for
long as the Company sells the Male Pro-Health Product, as well as any other
production bonus agreed to between the Parties with respect to any other
products;




(iii)

The Company shall reimburse Employee or his heirs for any business expenses
incurred prior to the effective date of the termination;




(iv)

All of the shares of Common Stock granted pursuant to Section 3(d) shall
automatically vest and be free from any restrictions imposed by this Agreement;
and




(v)

Employee (including Employee’s heirs) shall be entitled to continue to
participate in any employee benefit plans to the extent provided in such plans
for terminated participants, or as may be required by applicable law.




10.

TERMINATION BY EXECUTIVE.




Employee’s employment may be terminated at any time by Employee for any reason
or without reason upon not less than ninety (90) days written notice by Employee
to the Board.  Except as otherwise set forth in this paragraph (a), upon such
termination the obligations of Employee and the Company under this Agreement
shall immediately cease except the obligations of Employee in Sections 11(b),
12(a) and 12(c) which shall survive termination for a period of one year.  In
the event of a termination pursuant to this paragraph, the Company shall pay to
executive (i) Employee’s accrued but unpaid Annual Salary and vacation pay
through the effective date of the termination; (ii) the Production Bonus for so
long as the Company sells the Male Pro-Health Product and any other production
bonus agreed with respect to any other product; and (iii) business expenses
incurred prior to the effective date of termination.  Employee shall not be
entitled to continue to participate in any employee benefit plans to the extent
provided in such plans for terminated participants, or as may be required by
applicable law.





5




--------------------------------------------------------------------------------










11.

EMPLOYEE COVENANTS.




(a)

Covenant not to Compete. During the Term and for a period of two (2) years after
any termination of this Agreement, Employee shall not, directly or indirectly,
as an employee, agent, advisor, independent contractor, officer, director,
manager, member, partner, owner, consultant or otherwise, (i) compete with the
Company or with any of its Subsidiaries or Affiliates in any jurisdiction in
which the Company sells a material quantity of products, (ii) solicit for
employment or any other capacity any employee or executive of the Company or of
any of its Subsidiaries or Affiliates, (iii) induce or attempt to induce any
employee of the Company or of any of its Subsidiaries or Affiliates to leave the
employ of the Company or of any of its Subsidiaries or Affiliates, (iv) solicit
any actual or potential customer of the Company or of any of its Subsidiaries or
Affiliates for any business that competes directly or indirectly with the
Company or any of its Subsidiaries or Affiliates or (v) interfere with, disrupt
or attempt to disrupt the relationship, contractual or otherwise, between any
customer, licensor, licensee, supplier, consultant or employee of the Company or
of any of its Subsidiaries or Affiliates. An activity competitive with an
activity engaged in by the Company or by any of its Subsidiaries or Affiliates
shall include becoming an employee, agent, advisor, independent contractor,
officer, director, manager, member, partner, owner, consultant or other
assistant or representative of, or being an investor to any extent or in any
manner in, any entity or person engaged in any business that is competitive with
the business of the Company. Notwithstanding any of the foregoing, for purposes
of this Agreement, the beneficial ownership by Employee of less than a five
percent (5.0%) interest in any publicly-traded entity shall not be deemed to be
competition with the Company or with any of its Subsidiaries or Affiliates.




(b)

Solicitation of Employees.  Employee agrees that, for a period of one (1) year
after the termination of Employee’s employment with the Company, Employee shall
not employ or offer to employ or solicit the employment of any employee of the
Company or of any of its Subsidiaries or Affiliates, either for Employee’s own
purpose or for any other person or entity. Employee further agrees that Employee
shall not divulge any of the Company’s Confidential Information (as that term is
defined in Section 12) to solicit, directly or indirectly, employees,
contractors, licensees or customers of the Company or of any of its Subsidiaries
or Affiliates, either for Employee’s own purpose or for any other person or
entity.




(c)

Enforceability. The covenants set forth in Sections 11(a) and 11(b) shall be
construed as an agreement independent of any other provision of this Agreement,
and the existence of any claim or cause of action of Employee against the
Company or against any of its Subsidiaries or Affiliates, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of such covenants. Employee expressly waives any right to
assert inadequacy of consideration as a defense to enforcement of any of the
provisions of this Section 11. Employee and the Company hereby acknowledge that
it is the desire and intent of Employee and the Company, and Employee and the
Company hereby agree, that the terms and provisions of this Section 11 shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.




12.

COVENANTS REGARDING CONFIDENTIALITY.




(a)

Covenants. Employee acknowledges and agrees that Employee has been and will
continue to be entrusted with trade secrets and proprietary information
regarding Inventions (as defined in the Proprietary Information and Invention
Assignment Agreement attached hereto as Exhibit B), the products, processes,
know-how, designs, formulas, marketing techniques and future business plans,
customer lists and information concerning the identity, needs and desires of
actual and potential customers of the Company, its Subsidiaries or its
Affiliates, competitive analyses, pricing policies, the substance of agreements
with customers and others, marketing or concession arrangements, servicing and
training programs and arrangements, developmental or experimental work,
improvements, inventions, formulas, ideas, designs, computer programs, data
bases, other original works of authorship, financial information or other
subject matter pertaining to any business of the Company or any of its
Subsidiaries, Affiliates, consultants or licensees and all documents embodying
such confidential information (collectively, “Confidential Information”), all of
which derives significant economic value from not being generally known by
others outside the Company. In connection with the foregoing, Employee
specifically acknowledges (a) that the customer lists of the Company are
confidential and not readily known by the Company’s competitors, (b) that such
customers are particularly important to the Company’s business, (c) that
business relationships between such customers and the Company normally would
continue unless interfered with and (d) that solicitation of such customers by
Employee, following termination of Employee’s employment under this Agreement,
would cause injury to the Company’s business.





6




--------------------------------------------------------------------------------










During the Term and thereafter for a period of two (2) years, except for the
sole benefit of the Company or with the express written consent of the Board of
Directors, Employee shall not at any time, directly or indirectly, disclose to
or permit to be known by any person, firm, corporation or other form of entity
any Confidential Information acquired by Employee during the course of or as an
incident to Employee’s employment under this Agreement, or as a result of
Employee’s association with the Company or any of its Subsidiaries or
Affiliates, whether or not relating to the Company or any of its Subsidiaries or
Affiliates, the directors of the Company or its Subsidiaries or Affiliates, or
any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including the business affairs of each of the foregoing,
except as required by law to be disclosed (in which case Employee first shall
give the Company written notice of such requirement reasonably in advance of
such anticipated required disclosure and shall assist the Company in obtaining a
protective order or confidential treatment to the extent requested by the
Company). Notwithstanding any of the foregoing, for purposes of this Agreement,
the term “Confidential Information” shall not include any information that was
in the public domain at the time of disclosure to Employee or that comes
lawfully into the public domain without breach of this Agreement.




(b)

Enforceability. The covenants set forth in Section 12(a) shall be construed as
an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of such covenants. Employee
expressly waives any right to assert inadequacy of consideration as a defense to
enforcement of any of the provisions of this Section 12. Employee and the
Company hereby acknowledge that it is the desire and intent of Employee and the
Company, and Employee and the Company hereby agree, that the terms and
provisions of this Section 12 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.




(c)

Proprietary Information and Invention Assignment Agreement. As a material
inducement to the Company to execute and deliver to Employee this Agreement, and
as a condition to the enforceability of this Agreement against the Company,
within 10 days after Employee’s execution and delivery to the Company of this
Agreement, Employee shall execute and deliver to the Company a Proprietary
Information and Invention Assignment Agreement substantially in the form
attached hereto as Exhibit B (the “Proprietary Rights Agreement”).




(d)

Representations, Warranties and Covenants of Employee. In order to induce the
Company to enter into and perform this Agreement, Employee represents and
warrants that Employee is not a party to any contract, agreement or
understanding that prevents or prohibits Employee from entering into this
Agreement or fully performing all of Employee obligations under this Agreement
and that Employee’s performance of all of the terms of this Agreement and
Executive’s employment by the Company does not and will not breach any agreement
to keep in confidence proprietary information acquired by Employee in confidence
or in trust before Employee’s employment by the Company.




13.

COMPANY COVENANTS




(a)

No Competitive Products.  During the Term of this Agreement and until the
Minimum Production Bonus has been paid, the Company agrees that the Company will
not offer or sell, directly or indirectly, any product that is competitive with
the Male Pro-Health Product developed by Employee in any market in which the
Company is lawfully able to offer and sell the Male Pro-Health Product.




14.

MISCELLANEOUS




(a)

Preparation of Agreement.  It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of the same.  In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.




(b)

Cooperation.  Each party agrees, without further consideration, to cooperate and
diligently perform any further acts, deeds and things and to execute and deliver
any documents that may from time to time be reasonably necessary or otherwise
reasonably required to consummate, evidence, confirm and/or carry out the intent
and provisions of this Agreement, all without undue delay or expense.





7




--------------------------------------------------------------------------------










(c)

Interpretation.  




(i)

Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto, together with the Proprietary Rights Agreement: (1) is the final,
complete and exclusive statement of the agreement of the parties with respect to
the subject matter hereof; (2) except with respect to the Confidentiality
Agreement executed between the parties prior to this Agreement, supersedes any
prior or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, course of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, the “Prior Agreements”), and that any
such prior agreements are of no force or effect except as expressly set forth
herein; and (3) may not be varied, supplemented or contradicted by evidence of
Prior Agreements, or by evidence of subsequent oral agreements.  Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.




(ii)

Waiver.  No breach of any agreement or provision herein contained, or of any
obligation under this Agreement, may be waived, nor shall any extension of time
for performance of any obligations or acts be deemed an extension of time for
performance of any other obligations or acts contained herein, except by written
instrument signed by the party to be charged or as otherwise expressly
authorized herein.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.




(iii)

Remedies Cumulative.  The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.




(iv)

Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal, or unenforceable under present or future laws effective during
the term of this Agreement, then and, in that event: (A) the performance of the
offending term or provision (but only to the extent its application is invalid,
illegal or unenforceable) shall be excused as if it had never been incorporated
into this Agreement, and, in lieu of such excused provision, there shall be
added a provision as similar in terms and amount to such excused provision as
may be possible and legal, valid and enforceable, and (B) the remaining part of
this Agreement (including the application of the offending term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable) shall not be affected thereby and shall continue in
full force and effect to the fullest extent provided by law.




(v)

No Third Party Beneficiary.  Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof.




(vi)

Heading; References; Incorporation; Gender.  The headings used in this Agreement
are for convenience and reference purposes only, and shall not be used in
construing or interpreting the scope or intent of this Agreement or any
provision hereof.  References to this Agreement shall include all amendments or
renewals thereof.  Any exhibit referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.




(d)

Enforcement.




(i)

Applicable Law.  This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of Kentucky, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of Kentucky.




(ii)

Consent to Jurisdiction; Service of Process.  Any action or proceeding arising
out of or relating to this Agreement shall be filed in and heard and litigated
solely before the federal district courts or state courts of California located
within the County of Orange, state of California.





8




--------------------------------------------------------------------------------










(e)

No Assignment of Rights or Delegation of Duties by Employee.  Employee’s rights
and benefits under this Agreement are personal to him and therefore (i) no such
right or benefit shall be subject to voluntary or involuntary alienation,
assignment or transfer; and (ii) Employee may not delegate his duties or
obligations hereunder.




(f)

Notices.  Unless otherwise specifically provided in this Agreement, all notices,
demands, requests, consents, approvals or other communications (collectively and
severally called “Notices”) required or permitted to be given hereunder, or
which are given with respect to this Agreement, shall be in writing, and shall
be given by: (A) personal delivery (which form of Notice shall be deemed to have
been given upon delivery), (B) by telegraph or by private airborne/overnight
delivery service (which forms of Notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), (C) by electronic or facsimile or
telephonic transmission, provided the receiving party has a compatible device or
confirms receipt thereof (which forms of Notice shall be deemed delivered upon
confirmed transmission or confirmation of receipt), or (D) by mailing in the
United States mail by registered or certified mail, return receipt requested,
postage prepaid (which forms of Notice shall be deemed to have been given upon
the fifth (5th) business day following the date mailed).  Each party, and their
respective counsel, hereby agrees that if Notice is to be given hereunder by
such party’s counsel, such counsel may communicate directly with all principals,
as required to comply with the foregoing notice provisions.  Notices shall be
addressed to the address hereinabove set forth in the introductory paragraph of
this Agreement, or to such other address as the receiving party shall have
specified most recently by like Notice, with a copy to the other parties hereto.
 Any Notice given to the estate of a party shall be sufficient if addressed to
the party as provided in this subparagraph.




(g)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto.  Any signature page of this
Agreement may be detached from any form hereto by having attached to it one or
more additional signature pages.




(h)

Execution by All Parties Required to be Binding; Electronically Transmitted
Documents.  This Agreement shall not be construed to be an offer and shall have
no force and effect until this Agreement is fully executed by all parties
hereto.  If a copy or counterpart of this Agreement is originally executed and
such copy or counterpart is thereafter transmitted electronically by facsimile
or similar device, such facsimile document shall for all purposes be treated as
if manually signed by the party whose facsimile signature appears.




In witness hereof, the parties execute this Employment Agreement as of the date
first written above.




REGENECA, INC.

EMPLOYEE










By:/s/ Matt Nicosia

/s/ Dr. Shirish Phulgaonkar

Matt Nicosia

Dr. Shirish Phulgaonkar




Title:  Chief Executive Officer

















































SIGNATURE PAGE TO EMPLOYMENT AGREEMENT





9




--------------------------------------------------------------------------------







EXHIBIT A




Description of Duties and Responsibilities




1.

The immediate development of a proprietary “male pro-health” formula for
inclusion in the Company’s product offerings (the “Male Pro-Health Product”) and
the future development of a proprietary “female pro-health” formula and/or a
“pro-sleep product” for inclusion in the Company’s future product offerings.  




2.

All duties shall be performed at a location of Employee’s choice, provided the
Company shall not incur any costs or expenses of rent or general office
expenses.




3.

Employee shall, at the request of the Company, attend such marketing,
promotional, distributors or directors meetings in California or elsewhere in
the US, provided;




a.

Employee shall not be required to travel more than three (3) consecutive days or
four (4) non –consecutive days in any thirty (30) day period; and




b.

Employee shall not be required to attend board, distributor or other promotional
meetings more frequently than once per calendar quarter.




4.

Employee shall provide to the Company at his own cost and expense the active
ingredient in the Male Pro-Health Product until such time as the Company has
paid the Minimum Production Bonus of *.  The Company shall be responsible at its
cost and expense to blend, encapsulate, package, label and ship all products.
 Upon payment of the Minimum Sale Commission, the Company shall receive the Male
Pro-Health Product formula and related trade secrets and manufacturing
instructions and shall thereafter be responsible for production of the active
ingredient.




5.

The Company and Employee shall agree to other duties from time to time as they
may mutually agree.











A-1




*   Omitted pursuant to a request for confidential treatment and separately
filed with the Securities and Exchange

Commission.




--------------------------------------------------------------------------------







EXHIBIT B




Form of Proprietary Information and Invention Assignment Agreement











B-1







--------------------------------------------------------------------------------







EXHIBIT C




Form of Escrow Agreement





C-1





